 BAILEYDISTRIBUTORSDonald Browne d/b/a Bailey DistributorsandTimo-thy Nevins.Case 2-CA-1802214 April 1987SUPPLEMENTAL-DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 21 January 1986 the Board issueda Decisionand Order in this proceeding'dismissingthe com-plaint.2The Board determined thatdismissalwasappropriate because a prior arbitration between theRespondent and the Union, which "met, theSpiel-bergandRaytheonstandards for deferral,"3 has re-solved theissues raisedby the complaint. On 23June 1986 the United States Court of Appeals forthe Second Circuit remanded the case to the,Boardfor further proceedings.4The court determined that the Board's deferralto the arbitrator's decision had been appropriate re-garding the allegation that the Respondent dis-criminated against Nevins by not affording. him thesameterms and conditions of employmentas unionmembers also employed, as, "helpers."5 The arbitra-tor determined that from November 1977 to Janu-ary 1981 Nevins had never worked as a helper,only as a relief driver and driver. The arbitratordetermined that when Nevins worked as a reliefdriver and driver he had been afforded the sameterms and conditions of employmentas union mem-l278 NLRB 103.2 The pertinent part of the complaint alleged that the Respondent dis-criminated against Timothy Nevins, a nonunion member of the bargain-ing unit, with regard to his "hire or tenure or terms or [sic] conditions ofemployment." The complaint alleged that the Respondent violated Sec.8(a)(1) and (3) of the Act by, paying Nevins "lower wages and rates ofpay and lesser benefits than members of the Union" who also held theposition of "helper " The complaint further alleged that on 5 January1981 the Respondent violated Sec. -8(aXl) and (3) of the Act by condi-tioning "its employment of Nevins [as a helper],upon Nevin's [sic], refm-quishment of his rights to those wages, hours and other terms and condi-tions of employment set forth in the then current collective-bargainingagreement."On 3 January 1983 Administrative Law Judge Robert T. Snyder issueda decision in which he determined that the Respondent had discriminatedagainst Nevins. Judge Snyder found both 8(a)(3) and (1) violations Sub-sequent to the judge's decision,Olin Corp.,268 NLRB 573 (1984), wasissued and the Board remanded the present case to the judge for furtherconsideration. Judge Snyder issued a supplemental decision on 25 June1984 in winch he found that, deferral was not appropriate,, he reaffirmedhis previous decision.8CitingSpielbergMfg.Co.,-112 NLRB 1080 (1955), andRaytheon Co.,140 NLRB 883 (1963), set aside on other grounds 326 F.2d 471 (1st Cir1964).4Nevins vNLRB,796 F.2d 14 (2d Cir. 1986).5 Since 1974 the Respondent and the Soft Drink Workers Union Local812 I.B.T. have been signatories to successive collective-bargainingagreements. One such agreement was in effect from 1 June 1978 to 31May 1981. The collective bargaining agreement covered three classifica-tions of employees: route 'salesmen, route drivers, and, utility drivers andhelpers.647bers. In affirming the- Board's decision to defer onthisallegation, the court said:As to Nevins's first statutory claim, discrimi-natory treatment in his employment as ahelper,we have little difficulty in concluding,as did the NLRB, that the arbitrator's determi-nation of Nevins's employment status disposedof theissue. 6Accordingly, this allegation is not before theBoard.The allegation that is now before the Board pur-suant to the court 's remandisNevin's second statu-tory claim-that on 5 January 1981 the Respondentconditioned its offer of employment (as, a helper)on Nevins'acceptingsubscalewages,i.e.,wagesbelow those specified in the collective-bargainingagreementfor an employee performing the job of,helper. The court determined that deferral on thisallegationwas not appropriate as theOlinstandardhad' not been satisfied. The court held that theissuesbefore the arbitrator were not factually par-allel to those of the second statutory claim.The Board accepted the remand and the GeneralCounsel filed a brief on 22 October 1986.The National Labor Relations Board has delegat-ed its authority' in' this proceeding to a three-member panel.Having accepted the remand, the Board must ob-serve the court's opinion as -the law of the caseand, necessarily, its judgment that the Board im-properly deferred to arbitration on Nevins' secondstatutory claim.The Board has considered the entire record, thecourt's decision, and the General'Counsel'sbriefand has decided to adopt the judgesrulings, find-ings,'and conclusionsbut only as to Nevins'second statutory claim.The Respondentis engagedin thenonretail saleand distribution of beverages from its warehouselocated-in the Bronx, New York. The,Board's priordecision contains an extensive discussion of thefacts and positions of the parties regarding thenature of the employment relationship and theactual jobs that Nevins, performed during theperiod from November197.7to 5 January 1981..The record shows that on 2 January 1981, aFriday,Nevins worked for the Respondent as areliefdriver.On 5 January 1981 Nevins was796 F.2d at 18.The Respondent has previously excepted to some of the credibilityfindings'in the Judge's decision and supplemental decision. The Board'sestablished policy is not to overrule an administrative law judge's credi-bilityresolutions unless the clear preponderance of all the relevant evi-dence—convinces is that they are incorrect.StandardDryWallProducts,91 NLRJ3 544,(1950), enfd 188 F.2d 362 (3d Cir. 1951). Wehave careful-ly examined the record and find no basis for reversing the findings.283 NLRB No. 97 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpresent in the Respondent's warehouse at the startof the business day. The Respondent's owner,Browne, was preparing to drive one of the deliverytrucks on its scheduled daily route. Browne turnedto Nevins and offered to employ him as a helperfor that day if Nevins would accept $40-$50 forthe day's work, and would provide his own trans-portation. The $40-$50 offer was below that calledfor by the collective-bargainingagreement.Nevinsrefused to work for less than he was entitled to asa bargaining unit member. Nevins declined the jobof,helper and left the Respondent's warehouse.After this' incident, Nevins never again worked forthe Respondent.The judge found that the Respondent's condi-tioning of its job offer on Nevins' accepting sub-scale'wages deprived Nevins of his Section 7rights.The judge found that the Respondent there-by' violated Section 8(a)(3) and (1) of the Act. Weaffirm the judge's finding of the violation. Accord-ingly, as alleged in the complaint, the Respondentunlawfully refused to hire Nevins for discriminato-ry reasons."ORDERThe National Labor Relations Board orders thatthe Respondent, 'Donald Browne d/b/a Bailey Dis-tributors,Bronx,New York, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Discriminatorily refusing to hire individualsfor bargaining unit positions unless the individualsaccept subscale wages.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer -to employ Timothy Nevins in the posi-tion for which he is qualified and in which hewould have been employed but for the discrimina-tion against him, or, if that job no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, andmake him whole for any loss of earnings or otherbenefits- suffered as a result of the discriminationagainst him in the manner set forth in the remedysection of the administrative law judge's decision.8 The judge and the court referredto this 8(a)(3) and (1)violation as aconstructive discharge.We do not do so'because the arbitrator (in thatportion of his decision to which the Board properly deferred) decidedthat prior to January 1981 the Respondent had not employed Nevins as ahelperTherefore, on 5 January 1981 Nevins could not have been con-structively discharged from the position of helper as he had never heldthe position of helper(b) Remove from all personnel records and files,and any other records, any reference to TimothyNevins' refusal to be employed by the Respondentunder the discriminatory terms the Respondent of-fered him on 5 January 1981, and notify Nevinsthat it has done so and that its unlawful conduct onthat date will not be usedas a basisfor future per-sonnelactions against him.(c)Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due.(d) Post at its facility located in the Bronx, NewYork, copies of the attached notice marked "Ap-pendix." Copies of the notice, on forms providedby the Regional Director for Region 2, after beingsigned by the Respondent's authorized 'representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for, 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals, thewords inthe notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED-BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discriminate against individuals byrefusing to hire them for bargaining unit positionsunless they accept subscale wages.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Timothy Nevins employment inthe position for which he is qualified and in whichhe would have been hired but for the discrimina- BAILEYDISTRIBUTORS649tion against him, without prejudice to his seniorityor any other rights or privileges to which hewould otherwise be entitled.WE WILL make Timothy Nevins whole for anyloss of earnings or any other benefits.resulting fromthe discrimination against him, less any net interimearnings,plus interest.WE WILL remove from all personnel records andfiles,and our other records, any reference to Timo-thy Nevins'refusal to be employed by us under thediscriminatory terms offered him on 5 January1981, and WE WILL notify him that we have doneso and that our unlawful conduct on that elate willnot beused as a basis for future personnel actionagainst him.DONALD BROWNE D/B/A BAILEYDISTRIBUTORS